Citation Nr: 1613822	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left shoulder scars/scarring,
status post-surgical procedure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from November 2004 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction is now with the Philadelphia RO.

In July 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Philadelphia, Pennsylvania.  A transcript of that hearing is of record. 

This matter was remanded by the Board in March 2013 and August 2014.  


FINDINGS OF FACT

1.  The Veteran is already in receipt of a compensable disability rating for painful scars from "head to toe," effective November 1, 2008.

2.  The Veteran's left shoulder scarring is painful, but is not deep or manifested by instability, limitation of motion or functional impairment, nor does it exceed 929 square centimeters.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left shoulder scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Veteran's appeal arises from his disagreement with the initial rating assigned.  The Courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This case was last readjudicated in March 2015, and the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained.  He has also been afforded VA examinations.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claim. 

Additionally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and the Veteran testified as to his specific symptoms and why he believes a higher rating is warranted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2).  As such, the Board finds that no further action pursuant to Bryant is necessary.

Finally, the Board finds that its prior remand instructions have been substantially complied with, in that ongoing VA treatment records have been obtained and new VA examinations were provided in April 2013 and January 2015.  See D'Aries v. Peake, 22 Vet. App. 97, 105. 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran in this case seeks a compensable initial rating for his service-connected left shoulder scars, asserting that they are painful and therefore, a higher rating is warranted..

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As a preliminary matter, the Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  73 Fed. Reg. 54708  (Sept. 23, 2008). The new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  In this case, while the Veteran's underlying service connection claim upon which the appeal is based was received on October 10, 2008, he did not separate from service until October 31, 2008.  Therefore, the effective date for service connection for his left shoulder scarring (and all other disabilities) is November 1, 2008, the first day following his separation from service.  As such, the Board finds that the effective date of service connection controls and the revisions do apply to the present case. 

Turning to the merits of the Veteran's claim, the Veteran's left shoulder scars are currently rated as noncompensable under the revised Diagnostic Code 7804, which provides for a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.

In this case, the Veteran has provided competent lay evidence that his left shoulder scarring is painful.  Unfortunately, even if such pain was to be conceded, the Board still would not be able to grant a higher compensable rating for the left shoulder scarring under Diagnostic Code 7804, as such an award would constitute pyramiding.  This is because in a December 2013 rating decision, the RO granted service connection for "all scars head to toe, status post surgical procedure" and assigned a 30 percent rating under Diagnostic Code 7804, effective November 1, 2008.  As noted, under Diagnostic Code 7804, a 30 percent rating is warranted for five or more scars that are unstable or painful.  Given the language of the regulation, as well as the RO's wording in granting service connection and assigning a 30 percent rating for "all scars head to toe," it is clear that the 30 percent award for all scars head to toe contemplates the left shoulder scarring that is the subject of this appeal.  Therefore, to assign a separate 10 percent rating based on pain of the left shoulder scarring would be to compensate the Veteran twice for his left shoulder scar pain, which is impermissible.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board observes that Note (2) under Diagnostic Code 7804, provides for an additional 10 percent if one or more scars are both unstable and painful.  38 C.F.R. § 4.118, DC 7804, Note (2).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).  In this case, however, there is no evidence that the left shoulder scars are unstable.  On the contrary, VA examiners in December 2008, September 2011, April 2013, and January 2015 expressly noted that the scars are not unstable.  Similarly, VA treatment notes show the left shoulder scarring to be well-healed and do not otherwise describe them as unstable.  Thus, an additional 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7804, Note (2).

Nor is a separate compensable rating warranted under any other potentially relevant diagnostic code, including Diagnostic Codes 7800, 7801, 7802, or 7805.  Parenthetically, the Board notes that such a rating is permissible under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804, Note (3).  As the left shoulder scars do not involve the head, face, or neck, Diagnostic Code 7800 is not applicable.  Furthermore, as they are not deep, Diagnostic Code 7801 is also not applicable.  In this regard, VA examiners in December 2008, September 2011, April 2013, and January 2015 have all noted the left shoulder scars to be superficial.

To the extent that Diagnostic Codes 7802 or 7805 provide for higher (compensable) ratings, the evidence does not support entitlement.  In order to warrant a maximum 10 percent rating under Diagnostic Code 7802, the evidence must show scars that are superficial, nonlinear, and comprising an area of 144 inches or 929 square centimeters or greater.  Here, the evidence shows that the cumulative area of the Veteran's left shoulder scars does not approach 929 square centimeters.  Indeed, the January 2015 VA examiner noted the left shoulder scars to encompass an area of less than 10 square centimeters.  Thus, a separate compensable rating under Diagnostic Code 7802 is not warranted.  38 C.F.R. § 4.118.

Finally, aside from pain, the evidence does not show any disabling effects associated with the left shoulder scarring that would warrant consideration for a compensable rating under Diagnostic Code 7805.  That diagnostic code provides for evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Here, the Veteran's primary complaint related to his left shoulder scarring is pain, for which he is already being compensated.  While he also testified in July 2012 that his left shoulder scarring is also manifested by irritation, inflammation, and swelling, he has provided no evidence or assertion of any additional impairment caused by such symptoms.  Furthermore, the evidence of record does not support that any such symptoms, should they occur, are frequent or severe enough to be considered disabling.  In this regard, VA examiners in December 2008, September 2011, April 2013, and January 2015 did not observe any such symptoms or document such complaints.  In November 2013, the April 2013 VA examiner provided an addendum in which she expressly "found no evidence of swelling or inflammation of these scars."  VA treatment records are similarly silent for any such complaints or findings, and generally note the scars to be healed or well-healed, such as in April 2010, November 2010, and January 2014.

The Board also recognizes the Veteran's July 2012 testimony as to limitation of left shoulder motion due to his scarring.  Initially, the Board finds that the Veteran is not competent, as a lay person to attribute any limitation of shoulder motion to scarring, particularly in light of the evidence showing separate musculoskeletal disability of the left shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Even so, the more probative evidence of record contradicts his lay assertion.  VA examiners in December 2008, September 2011, April 2013, and January 2015 expressly found that the Veteran's left shoulder scarring does not cause limitation of motion or limitation of function.  

It is also noted that the Veteran is already separately rated for orthopedic disability associated with his left shoulder under diagnostic codes that expressly contemplate limited or impaired shoulder motion, and to compensate him additionally for limitation of motion due to scarring would also constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  While there are also periods of assignment of a noncompensable rating for the left shoulder orthopedic disability (including from November 1, 2008, through May 4, 2010, and from July 1, 2010, though September 15, 2011) during which a separate compensable rating would not necessarily constitute pyramiding, as discussed, the more probative medical evidence does not support that the Veteran's left shoulder scarring causes limitation of motion.

Based on this review, the Board finds that the preponderance of the evidence is against the assignment of higher or separate ratings at any point during the period on appeal.

Finally, the Board has considered whether the Veteran's left shoulder scarring has presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his left shoulder scar, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's left shoulder scarring is primarily manifested by pain, which is contemplated by the Rating Schedule's established criteria and for which the Veteran is already being compensated.  Even further, the Board has reason to question the severity of the pain specifically attributable to the left shoulder scarring as reported by the Veteran.  In this regard, while he has testified that his scarring is "very painful" and that he has pain that is unbearable without medication, his description of the pain appears to relate to the shoulder joint, and not the scar.  He stated during his hearing, "It's like an ache, I feel joint aches, and joint pains..."  Additionally, during VA treatment in November 2010, it was noted that the incision was healed and that scapulothoracic pain is likely secondary to dyskinesia (and not the incision or scar).  Significantly, during VA examinations in December 2008 and September 2011, no pain was objectively noted on examination, and during the January 2015 VA examination, the Veteran reported one scar that is only "occasionally painful like fire, sensitive to touch...."

While the Veteran did testify in July 2012 to scar symptoms not specifically contemplated by the rating schedule, such as irritation, inflammation, swelling, and reports that a scar "gets hard," during the January 2015 VA examination, additional impairment is not present as a result of such symptoms.  The record is essentially negative for treatment and generally shows the scars to be well-healed. The Veteran testified in July 2012 that he basically treats any symptoms with over-the-counter pain medication, and VA examiners have generally found no functional impairment caused by the left shoulder scarring.  Indeed, the record does not show frequent hospitalizations or marked interference with employment related to the left shoulder scarring.  Thus, the assigned rating is adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321 is therefore not warranted. 

The Board also finds that, in the absence of any functional impairment or loss associated with the left shoulder scar, consideration of whether referral for extraschedular of left shoulder scarring in combination with other service-connected disabilities is not warranted.  See Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir.2014) (finding that the plain language of 38 C.F.R. § 3.321(b)(1) requires the Board to consider the collective impact of a veteran's service-connected disability or disabilities in determinations regarding extraschedular consideration).

As a final matter, as the Veteran has not asserted that his left shoulder scars have prevented him from obtaining or maintaining substantially gainful employment, the Board finds that no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In conclusion, the claim must be denied.


ORDER

A compensable disability rating for left shoulder scarring is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


